Judge DuRelle
delivered the following dissenting opinion:
In dissenting from the opinion of the majority in this case, I shall not attempt to do more than give a bare outline of- my A7iews upon the subject, and the reasons which have led me to the conclusion reached, without any elaboration of argument or citation of authority.
A number of reasons for holding invalid the act establishing the Board of Prison Commissioners were urged in argument. For example, the act provides that the-' commissioners shall be elected by the “General Assembly.” By section 29 of the Constitution it is provided that “the legislative power shall be vested in a House of Representatives and a Senate, which, together, shall be styled the 'General Assembly of the Commonwealth of Kentucky.’ ” It was urged that whatever the General As- ■ sembly has authority to do must be passed by both houses; that an order, bill, resolution, or vote can be adopted by the General Assembly only by the separate-action of each house; that a thing authorized to be done-by the General Assembly can not be performed by a joint assembly of the two houses, except in cases where the-two houses separately authorize such thing to be done-by the joint assembly, for a joint assembly of the two houses is not authorized by the Constitution, no provision being made bv that instrument for the holding of such joint assembly, for the officers who shall preside thereat, or for the recording of its transactions; that such provision must therefore be made by the General Assembly (that is to say, by the separate action of the two houses) before a joint assembly can be held; and that-- this- nee-*280essity was recognized by the General Assembly in the case at bar, for the two houses separately adopted a resolution to meet in joint assembly for the election of the commissioners. It was conceded that if each house had met separately, and elected the same persons to fill these offices, it would have been an election by the General Assembly, but as they did not so proceed, but desiring to act by joint assembly, and perceiving the necessity of a resolution adopted in each house to authorize the holding of such joint assembly, separately adopted the resolution, it was essential that they should comply with section 89 of the Constitution, which requires that “every order, resolution or vote, in which the concurrence of both houses may be necessary, except on a question of adjournment, or as otherwise provided in this Constitution, shall be presented to the governor, and, before it shall take effect, be approved, by him,” etc., and the meeting of the two houses in joint assembly was therefore unauthorized and ineffectual.
A further objection rests in the provision of section 93 of the Constitution, that “inferior State officers, not specifically provided for in this Constitution, may be appointed or elected, in such manner as may be prescribed by law, for a term not exceeding four years, and unü'l their successors are appointed or elected and qualified/1 in the teeth of which provision the act in question provided that the first three commissioners elected to these offices should draw lots for the first terms of two, four, and six years, and commissioners elected thereafter should hold for a term of six years. It was zealously urged that the fixing of a term of office at six years was in plain violation of the organic law, and absolutely void; that this objection applied to all three of the commis*281sioners elected, because each one was elected for the six-year term as much as either of the others, and the taint applied equally to all three; and, if this were not so, that, the term for which the commissioner drawing the six-year term was elected being unconstitutional, the board could not act. But I have not thought it essential to consider these objections, for they, as well as the others made in argument, may be passed over as trivial, in comparison with the objection that the act is inherently vicious, as being an invasion by the legislative department of the powders and privileges of the executive.
Immediately after the bill of rights in the Constitution follow the two sections concerning the distribution of the powers of government:
“Sec. 2T. The powers of the government of the Commonwealth of Kentucky shall be divided into three distinct departments, and each of them be confined to a separate body of magistracy, to-wit: Those which are legislative, to one; those which are executive, to another; and those which are judicial, to another.
“See. 2S. No person, or collection of persons, being of one of those departments, shall exercise any power properly-belonging to either of the others, except in the instances hereinafter expressly directed or permitted.”
These provisions, peculiar to the Constitution of Kentucky, have been preserved in the various instruments since the first Constitution was adopted, and have been imitated more or less closely in the Constitutions of other States. The Constitution of the United States provides simply that “all legislative powers herein granted shall be vested in a Congress of the ■United States,” with like provisions as to the vesting of judicial powers in the judiciary, and executive powers in *282the president. That is the extent of departmental division under the Federal Constitution. . The Kentucky Constitution goes much further; and, had Mr. Jefferson been in' America at the time of the adoption of the Federal Constitution, that instrument would, in all probability, have contained the enactment which we find only in the Constitution of Kentucky, with its three distinct provisions: First, that the government shall be divided into three distinct departments; second, that each of them shall be confined to a separate body of magistracy; and, third, that no person or collection of persons shall exercise any power properly belonging to either of the others, ■except in the instances thereinafter expressly directed or permitted. When Mr. Jefferson returned from France, the Federal Constitution had been adopted; and, having been appointed Secretary of State, he obtained permission to go to ’Monticello for some months. John Breckinridge and George Nicholas paid him a visit there, and informed him that Kentucky was about to frame a Constitution for herself, and that Virginia was about to permit Kentucky to become a separate and independent State. He told them that there was danger in the Federal Constitution, because the clause defining the powers of the departments of government was not sufficiently guarded, and that the first thing to be provided for by the Kentucky Constitution should be to confine the judiciary to its powers, and the legislative and executive to theirs. Mr. Jefferson drew the form of the provision, and gave it to Nicholas and Breckinridge; and it was taken by Nicholas to the convention which met at Dan-ville, and there presented — Breckinridge not being present at the convention. There was much discussion and dissent when the article was offered, but, when its author *283was made known, the respect of Kentucky for the great name of Jefferson carried it through, and it was at once adopted.
A similar question to the one under consideration had arisen under the Federal Constitution in 1791, and its discussion may have been suggestive to Mr. Jefferson, and aided in crystalizing his views into the form in which they have come down to us. At the first session of the Federal Congress an act was passed conferring executive powers upon the judiciary, which the Federal judges in a number of circuits refused to obey. The act provided that the Supreme Court and the subordinate judges should perform the executive duty of making a list of invalid pensioners — should investigate the facts, and make a list of names of persons entitled to pensions under the act. Application was made by invalid soldiers in New York and Philadelphia to have their names put upon this list. The judges of the Circuit Court for the district of Pennsylvania (Wilson, Blair and Peters) addressed a letter to the president in regard to the act in which, deploring the necessity for their action, they laid before President Washington “the sentiments which on a late painful occasion” governed them in regard to this act. They then said: “It is a principle important to freedom that, in government, the judicial should be distinct from and independent of the legislative department. To this important principle the people of the United States, in forming their Constitution, have manifested the highest regard. * * * Upon due consideration, we have been unanimously of the opinion that under this act the Circuit Court held for the Pennsylvania district could not proceed: (1) Because the business directed by this act is not of a judicial nature. It forms no part of the power *284vested by the Constitution in the courts of the United States. The Circuit Court must consequently have proceeded without constitutional authority. * * * These, sir, are reasons of our conduct. Be assured that, though it became necessary, it was far from being pleasant. To be obliged to act contrary either to the obvious directions of Congress, or to a constitutional principle in our judgment equally obvious, excited feelings within us we hope never to experience again.” Judges Iredell and Sitgreaves, of the Circuit Court for the district of North Carolina, addressed a similar letter to the president, in which, expressing their regret that the occasion for their action had arisen, they stated the proposition that the “legislative,” executive and judicial departments are each formed in a separate and independent manner, and that the ultimate basis of each is the Constitution only, within the limits of which each department can alone justify •any act of authority.” The Circuit Court for the district of New York (Jay, Chief Justice; Cushing, Justice, and Duane, District Judge) took the act into consideration, and were unanimously of opinion and agreed: “That by the Constitution of the United States the government thereof is divided into three distinct and independent branches, and that it is the duty of each to abstain from and oppose encroachments upon either. That neither the legislative nor executive branches can constitutionally assign to the judiciary any duties but such as are properly judicial, and to be performed in a judicial manner. That the duties assigned to the Circuit Courts by this act are not of that description. * * * As, therefore, the business assigned to this court by the act is not judicial, nor directed to be performed judicially, the act can only be considered as appointing commissioners for *285the purposes mentioned in it, by official instead of personal descriptions. That the judges of this court regard themselves as being the commissioners designated by this act, and therefore as being at liberty to accept or decline that office.” (2 Dali., 409.) They thereupon, in view of the benevolent nature of the act, decided to execute it in the capacity of commissioners. It will be observed that, under the Constitution of Kentucky, this could not have been done, on account of the provision in the 28th section that “no person or collection of persons, being of one of those departments, shall exercise any power properly belonging to either of the others, except,” etc. No such provision being in the Federal Constitution, while the judges, as judges, could not execute the act, there was no inhibition contained in the Constitution against their executing it as commissioners. President Washington adopted the suggestion made in the letters referred to, sending a message to Congress, and the obnoxious law was repealed. So much for the history of this provision of the organic law.
What has been done in this case? Under a constitutional grant of authority (section 93), that inferior State officers not, specifically provided for in the Constitution may be appointed or elected in such manner as may be prescribed by law, the Legislature, instead of prescribing the manner in which these officers shall be elected, has undertaken to authorize their appointment by itself. That the persons who may be appointed to these positions are officers, within the meaning of the Constitution, seems to me to admit of little doubt. They are clothed with extraordinary powers; they may appoint officers, for cause remove them, make and annul contracts, handle *286and control public funds; they are required to execute bond and take the oath of office; and they receive a salary from the public treasury. These powers and duties seem clearly to bring them within the definition given by the chief justice in City of Louisville v. Wilson, 99 Ky. 598 [36 S. W. 944], where it was said: “There are various tests by which to determine -who are officers, in" the meaning of the law; but at last, in case of uncertainty, the intention of the lawmakers controls. To constitute an officer, it does not seem to be material whether his term be for a period fixed by law, or endure at the will of the creating power; but if an individual be invested with some portion of the functions of the government, to be exercised for the benefit of the public, he is a public officer.” Surely, in performing the duties and executing the powers -imposed and given by this act, these persons are invested “with some portion of the functions of the government, to be exercised for the benefit of the public.” By section 29 of the Constitution the “legisla-' five power” is vested in a House of Representatives and a Senate, which are together styled the “General Assembly of the Commonwealth.” This grant vests the Legislature with all legislative power; that is to say, everything that may be properly done by law may be performed by the Legislature. But appointment to office has been held by this court to be “intrinsically executive.” Said Chief Justice Robertson: “And, although the Constitution has confided to the courts the appointment of their own clerks, still the nature of the power is not changed. It is essentially executive, whensoever or by whomsoever it may be exercised. It is as much executive when exercised by the courts as by the governor. It is the prerogative of appointing to office, and is of the same nature* *287whether it belonged to a court or to a governor.” Taylor v. Com., 3 J. J. Marsh. 401. Under the Constitution in force at the date of that opinion, the court was authorized to appoint its clerk. It is expressly directed and permitted to the Legislature by the Constitution to perform certain specified executive and judicial functions. For instance, the two houses are authorized to elect their own officers (secs. 34 and 249) — -an executive act expressly provided for. Each house is empowered to judge of the qualifications, elections, and returns of its members (section 38), — a judicial act. So it may punish for disorderly behavior, and expel members. Section 39. So it appears that it was deemed necessary by the framers of the Constitution to expressly direct and permit the Legislature to exercise the power of appointment to office in a specified case, and this by necessary- implication forbids the exercise of such power in all other cases.
The creation of an office may be accomplished by law. It is a legislative power. Ordinarily the filling of an office is a power to be exercised by the people, and unless to be thus exercised or in some other mode expressly provided by the Constitution, the duty must be performed by the executive. I am well aware that there are numerous cases upon both sides of this proposition, but the reasoning of the authorities appears to me to be entirely against the proposition that the Legislature can •create an office, and by the same act name the person who is to fill it — a proposition distinctly decided in the affirmative in the opinion of the majority — or can fill such an office by any subsequent act or vote. With the policy •of the law I have nothing to do. The evils which must necessarily follow such so-called “legislation” may be alluded to as probably operating upon the minds of the *288framers of the organic law when they inserted the provision under consideration. One Legislature enacts a law or two creating offices, and appoints the incumbents to those offices. Such legislation being upheld by the courts, the next Legislature will go further, for it is not of record that any Legislature has voluntarily relinquished powers of this character. The result will inevitably be that in time the brief period permitted by the Constitution for legislative session will be entirely occupied in devising and creation of new offices, and in shameless, trafficking in votes to secure appointments to office. It is instructive to consider in this connection the fact that under the Federal Constitution, which contained no direct inhibition against the exercise of the powers of one department by persons connected with another, such as is contained in our Constitution, the Federal Congress has never passed an act creating an office, and at the same time filled the office, and has never attempted it but once. I attach little importance to the fact that the librarian has for many years, without protest, been elected by the Legislature; for the powers and duties of the librarian may, without'any great stretch of judicial interpretation, be construed to make that officer an officer of the General Assembly. Nor does it seem to me that the fact that the Legislature at one time elected a warden of the penitentiary should be held decisive of this case, when the constitutionality of that legislation was never called in question before the courts.
These, stated briefly, and without elaboration or argument, are my reason's for dissenting from the opinion of the majority. I regard this legislation as the first flagrant act in the destruction of the barrier against con*289fusion of powers of government which was provided by the wisdom of Mr. Jefferson for the firstborn daughter* of Virginia.
Judge Burnain concurs in this dissent.